Case 2:18-cv-11273-MCA-LDW Document 1159 Filed 02/08/21 Page 1 of 1 PageID: 29141




                                                                        Jeffrey D. Talbert
                                                                        jtalbert@preti.com
                                                                        207.791.3239


                                                         February 8, 2021

  VIA E-MAIL AND ECF

  Special Master Thomas P. Scrivo, Esq.
  O'Toole Scrivo, LLC
  14 Village Park Road
  Cedar Grove, NJ 07009
  tscrivo@oslaw.com
         RE:     Occidental Chemical Corp. v. 21st Century Fox America, Inc., et al.
                 Docket No. 2:18-cv-11273-MCA-LDW

  Dear Special Master Scrivo:

          The SPG writes to briefly respond to the letter that OxyChem sent to your attention this
  past Friday, February 5 [ECF 1158]. In it, OxyChem requests that you enter the deposition
  protocol and set a third party joinder deadline in advance of the next status conference.
  OxyChem also suggests that, at the past status conference, you had “indicated that the parties
  should plan to schedule depositions after the joinder deadline is entered.”

          OxyChem’s letter is a departure from the practice in this case of addressing issues like
  these in status conference agenda letters rather than one-off submissions. More importantly,
  OxyChem has not accurately characterized the discussion at the January 20th status conference.
  The SPG attaches the transcript of that conference for your review. As you can see, you told the
  parties that (1) the joinder deadline would be discussed at the February status conference after
  you had addressed the issue with the Magistrate Judge; and (2) depositions in the case should
  wait until after third parties were joined (i.e., not just after the deadline is set). Ex. A, 38:3-17.

          The SPG will be prepared to discuss third party joinder issues at the upcoming status
  conference. Because of the interplay between the addition of third parties and the deposition
  protocol, the SPG believes the entry of the protocol also should wait until after the joinder
  discussion next week, as the addition of parties will necessarily impact the deposition schedule.
  Accordingly, the SPG respectfully requests that the Special Master take no action at this time on
  the requests in OxyChem’s February 5th letter.

                                                         Respectfully submitted,




                                                         Jeffrey Talbert

  Attachment – Exhibit A, January 20, 2021 Status Conference Transcript Excerpt



                                                                                                17078547.2
